NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 15a0389n.06

                                            Case No. 14-1922

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                     FILED
SHERI L. BARRON, R.N.,                                  )                      May 29, 2015
                                                        )                  DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                             )
                                                        )        ON APPEAL FROM THE
v.                                                      )        UNITED STATES DISTRICT
                                                        )        COURT FOR THE EASTERN
UNIVERSITY OF MICHIGAN and                              )        DISTRICT OF MICHIGAN
UNIVERSITY OF MICHIGAN HEALTH                           )
SYSTEM,                                                 )
                                                        )
       Defendants-Appellees.                            )                             OPINION


BEFORE:        COLE, Chief Judge; GILMAN and KETHLEDGE, Circuit Judges.

       COLE, Chief Judge. The district court dismissed this employment-discrimination case

after the plaintiff failed to comply with discovery-related court orders and pay the monetary

sanctions assessed against her. We affirm.

                                       I.       BACKGROUND

       Plaintiff-Appellant Sheri Barron was employed as a registered nurse by the University of

Michigan1 (“University”) for fourteen years. Due to a psychiatric disability, she was granted

long-term disability benefits from the University. Five years later, her doctor cleared her to


1
  In her complaint, Barron named the University of Michigan and the University of Michigan
Health System as defendants. The University of Michigan contends that the Health System is
not a separate legal entity but, as the district court did, we will refer herein to them collectively
as “the defendants.”
Case No. 14-1922, Barron v. University of Michigan, et al.


return to work, and she applied for several positions at the University, eventually accepting

employment as a patient technician. On June 16, 2011, she filed claims against the defendants

for disability and age discrimination under the Americans with Disabilities Act, 42 U.S.C.

§ 12101, et seq., and the Age Discrimination in Employment Act, 29 U.S.C. § 621, et seq.,

arguing that it was discriminatory to hire her as a patient technician rather than as a registered

nurse.

         On October 1, 2012, the district court granted the motion of Barron’s first attorney to

withdraw from representation due to a breakdown in the attorney-client relationship. Barron

then retained Calvin Luker as her counsel.

         The defendants filed their first motion to compel discovery on February 7, 2013, after

Luker failed to respond to the June 13, 2012, interrogatories and document requests submitted to

Barron’s first attorney. The parties stipulated that the defendants would withdraw the motion to

compel and the plaintiff would provide complete responses to the outstanding discovery requests

by February 15, 2013.

         After the plaintiff failed to submit the responses, the defendants filed a motion to dismiss

under Federal Rule of Civil Procedure 37(b) for failure to comply with the court order. The

plaintiff failed to respond to the motion. The district court issued an order to show cause, to

which the plaintiff’s counsel responded on April 15, 2013, citing his limited clerical support,

difficulty with client contact, and lack of knowledge of the local rules as explanations for his

failure to respond to the discovery requests and the motion to dismiss.

         The defendants also filed a second request for production of documents on the plaintiff

on February 22, 2013, followed by a third request on March 14, 2013. They then filed a second

motion to compel discovery on April 23, 2013, to which the plaintiff did not respond. During a



                                                 -2-
Case No. 14-1922, Barron v. University of Michigan, et al.


subsequent oral argument on the first motion to dismiss and the second motion to compel,

Barron’s counsel, Luker, acknowledged that he had failed to comply with the discovery orders

and that he had not performed well. On that day, he also filed unsigned responses to the first

interrogatories and the first and third requests for document production.

       On May 30, 2013, the district court denied the motion to dismiss but granted the second

motion to compel. The district court found that dismissal would be inappropriate because the

court had not previously warned the plaintiff that her claims would be subject to dismissal if she

failed to comply with discovery orders, and because less drastic sanctions were sufficient to

address the defendants’ harm resulting from the delay.

       The district court further ordered the plaintiff to provide all outstanding discovery by

June 18, 2013, and also granted the defendants’ request for sanctions and instructed the parties to

calculate the reasonable attorney fees and costs associated with the defendants’ efforts to seek

Barron’s compliance with discovery requests. The district court further warned Barron that any

further failings to comply with discovery orders could result in dismissal of her claims.

       The parties stipulated that the plaintiff would pay fees in the amount of $6,844.00 to the

defendants. After the defendants identified the outstanding discovery requests, the plaintiff

responded to explain why some of the documents had not been provided.

       On June 26, 2013, the defendants filed a second motion to dismiss for failure to comply

with court orders, citing the outstanding discovery as well as the plaintiff’s failure to file an

expert-witness list, expert disclosures, or an exhibit list. The defendants also noted that they

could not finish deposing the plaintiff without the court-ordered discovery. Two days later,

Barron’s attorney, Luker, filed a motion to withdraw from the case, claiming that he and Barron

had reached an impasse on how to proceed in the case. Luker also filed a response to the motion



                                               -3-
Case No. 14-1922, Barron v. University of Michigan, et al.


to dismiss, including a separate response from Barron herself. The defendants filed a reply and

noted that the plaintiff had not yet paid the stipulated sanction amount.

       On August 28, 2013, the district court granted Luker’s motion to withdraw and adjourned

the hearing on the second motion to dismiss to give Barron time to retain new counsel. After the

plaintiff did so, her new counsel, Joni Fixel, agreed at a hearing on the second motion to dismiss

to provide discovery in a manner that identified which document was responsive to which

request. Fixel also conceded that sanctions were appropriate, in particular barring the plaintiff

from calling experts at trial and from introducing documents into evidence that had not yet been

produced to the defendants. The district court set a deadline, to which the plaintiff’s counsel did

not object, to pay the outstanding $6,844.00 in sanctions, and an additional sanction of

$2,950.00, by November 8, 2013. The district court then denied the motion to dismiss, finding

no evidence of bad faith on the part of the plaintiff but warning her that further violations of

court orders or rules would not be tolerated and could result in dismissal.

       On October 16, 2013, Barron’s new counsel, Fixel, served responses to some of the

defendants’ interrogatories and requests for production of documents. Among the outstanding

documents requested by the defendants that the plaintiff’s counsel did not produce were:

(1) emails to and from Kathy Sedgeman-Jordan, Barron’s former supervisor, on which Barron

was copied; and (2) a group email in which the word “plan” was used with respect to the

defendants’ treatment of Barron. Barron had testified in an earlier deposition that she thought

that these documents were in her possession. On October 30, 2013, the defendants resumed the

plaintiff’s deposition and she again testified to the existence of these documents.         Barron

subsequently missed the deadline to pay the sanctions.




                                                -4-
Case No. 14-1922, Barron v. University of Michigan, et al.


       On November 25, 2013, the defendants filed a third motion to dismiss for failure to

comply with court orders because the plaintiff failed to pay the sanctions and failed to provide

the emails that she had testified were in her possession. On that same day, the plaintiff filed a

motion for relief from judgment under Federal Rule of Civil Procedure 60(b), contending that

her former attorney, Luker, was responsible for her discovery violations, and requesting that the

court grant her relief from both of the previously imposed sanctions and impose them on her

former counsel instead.

       On June 30, 2014, the district court granted the motion to dismiss, concluding that Barron

had failed to provide good cause for repeated non-compliance with court orders. The court

further denied the motion for relief from judgment as moot and, in the alternative, found that the

motion was untimely and did not provide grounds for relief because Barron could not

demonstrate excusable neglect. Barron timely appealed the dismissal of her discrimination claim

and the denial of the motion for relief from judgment.

                                        II.     ANALYSIS

       A. Rule 37(b) Dismissal

       We review a district court’s dismissal of an action under Federal Rule of Civil Procedure

37(b) for an abuse of discretion. Univ. Health Grp. v. Allstate Ins. Co., 703 F.3d 953, 955–56

(6th Cir. 2013). An abuse of discretion occurs “only when we are firmly convinced that a

mistake has been made.” Burley v. Gagacki, 729 F.3d 610, 617 (6th Cir. 2013) (internal

quotation marks omitted).

       Under Federal Rule of Civil Procedure 37(b)(2)(A), “a district court may sanction parties

who fail to comply with its orders in a variety of ways, including dismissal of the lawsuit.”

Univ. Health Grp., 703 F.3d at 956 (quoting Bass v. Jostens, Inc., 71 F.3d 237, 241 (6th Cir.



                                              -5-
Case No. 14-1922, Barron v. University of Michigan, et al.


1995)). We consider four factors when reviewing a Rule 37(b) dismissal, none of which is

dispositive: “(1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether

the adversary was prejudiced by the dismissed party’s conduct; (3) whether the dismissed party

was warned that failure to cooperate could lead to dismissal; and (4) whether less drastic

sanctions were imposed or considered before dismissal was ordered.” United States v. Reyes,

307 F.3d 451, 458 (6th Cir. 2002) (internal quotation marks omitted). “[D]ismissal is usually

inappropriate where the neglect is solely the fault of the attorney.” Carpenter v. City of Flint,

723 F.3d 700, 704 (6th Cir. 2013) (quoting Carter v. City of Memphis, 636 F.2d 159, 161 (6th

Cir. 1980)).

       “The first factor—whether the party’s failure is due to willfulness, bad faith, or fault—

requires ‘a clear record of delay or contumacious conduct.’” Id. at 704 (quoting Freeland v.

Amigo, 103 F.3d 1271, 1277 (6th Cir. 1997)). Contumacious conduct is “behavior that is

‘perverse in resisting authority’ and ‘stubbornly disobedient.’” Id. at 704–05 (quoting Schafer v.

City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008)). “The plaintiff’s conduct must

display either an intent to thwart judicial proceedings or a reckless disregard for the effect of his

conduct on those proceedings.” Id. at 705 (internal quotation marks and brackets omitted).

       We have held that the failure to respond to a discovery request may constitute

contumacious conduct. See id.; see also Harmon v. CSX Transp., Inc., 110 F.3d 364, 368 (6th

Cir. 1997) (upholding a dismissal for contumacious conduct where the dismissal occurred a year

after the defendant served the plaintiff with its original discovery requests and the plaintiff failed

to comply with the district court’s subsequent order compelling discovery).               Harmon is

instructive. There, we found a “clear record of delay and contumacious conduct” where a

plaintiff failed to answer interrogatories, failed to respond to a motion to compel, and failed to



                                                -6-
Case No. 14-1922, Barron v. University of Michigan, et al.


comply with the district court’s order granting the defendant’s motion to compel and ordering

full and complete responses from the plaintiff. Id. at 368.

       Barron tries to distinguish her case from Harmon. She contends that in Harmon the

attorney failed to produce any discovery, whereas her counsel did respond to some discovery

requests. Thus, Barron argues that her case is akin to Carpenter v. City of Flint and Patterson v.

Township of Grand Blanc, 760 F.2d 686 (6th Cir. 1985) (per curiam), two cases where we found

that dismissal was an abuse of discretion.

       But in Harmon, as here, the plaintiff’s counsel submitted some responses to discovery

requests. 110 F.3d at 365. Moreover, we reversed in Patterson because the district court did not

first impose alternative sanctions, unlike the district court here, and issued a warning to the

plaintiff only five days before dismissing the case. 760 F.2d at 688–89. And in Carpenter, we

found that the plaintiff’s oversights—delayed filings and violations of local rules requiring

electronic and double-spaced submissions—were “less egregious” than other cases where we had

upheld dismissals because the dismissed party “failed to appear at scheduled pretrial

conferences, . . . failed to respond to discovery requests, [or] acted in contempt of a court order

compelling consideration with such requests.” 723 F.3d at 705 (citations and internal quotation

marks omitted). Here, even after Barron retained new counsel on September 13, 2013, she never

paid the sanctions assessed against her, which her new counsel had agreed to pay by November

8, 2013. She also failed to produce the documents requested by the defendants even after the

district court granted the defendants’ motion to compel.

       Barron concedes that she violated discovery orders but argues that these violations,

standing alone, would not warrant dismissal absent the bad-faith conduct of her former attorney.

She further acknowledges that sanctions were appropriate but contends that they should have



                                               -7-
Case No. 14-1922, Barron v. University of Michigan, et al.


been levied against her former counsel rather than against her. But Barron’s arguments that her

former counsel should have been sanctioned are unavailing for two reasons. First, Barron never

argued that her former counsel should be held responsible for the sanctions until after the

deadline for the sanctions had passed, which was after her current counsel had begun to represent

her and could have lodged such an objection. Second, even assuming that her former counsel

was incompetent, this is not a case where “all of the wrongful conduct must be attributed to

counsel.” See Coleman v. Am. Red Cross, 23 F.3d 1091, 1095 (6th Cir. 1994). After retaining

new counsel, the plaintiff still failed to comply with the district court’s discovery orders or pay

the sanctions. Attempting to justify her non-compliance, Barron points to the facts that the

discovery request was voluminous, that she produced nearly everything requested with the

exception of two sets of emails, and that she gave the defendants her Facebook password, signed

releases for her medical records, and sent some documents directly to opposing counsel. But we

have never suggested that complying with part of a discovery request excuses the plaintiff from

complying with the entire request. See Harmon, 110 F.3d at 365. And neither her former nor

her current counsel ever objected that the plaintiff was unable to produce the documents. Nor

did Barron ever supplement her responses to clarify that the documents did not exist or to explain

why she could not produce them. Her second deposition testimony revealed that she had not

conducted a diligent search for them.

       As to the second factor, the district court found that the failure to produce these emails

prejudiced the defendants because the documents may have contained evidence to undermine

Barron’s claims. A party is prejudiced when it is “unable to secure the information requested”

and “required to waste time, money, and effort in pursuit of cooperation which [the opposing

party] was legally obligated to provide.” Harmon, 110 F.3d at 368. The defendants never



                                               -8-
Case No. 14-1922, Barron v. University of Michigan, et al.


received the outstanding discovery, and they wasted time and money attempting to compel the

discovery from Barron. She also never paid the fee awards to the defendants. Moreover, the

emails that she failed to produce could have assisted in the defendants’ case by undermining

Barron’s claim. The facts here are clearly distinguishable from other cases where we have found

that the defendants were not prejudiced, see Carpenter, 723 F.3d at 708, or that the defendant

had contributed to the delays in the case, id. at 706; see also Freeland, 103 F.3d at 1278–79.

And although Barron argues that the defendants have not shown prejudice because they were

already in possession of the emails, there is nothing in the record that indicates that the

defendants already had access to these particular emails.

       We agree with the district court that the third and fourth factors also weigh in favor of

dismissal. In denying the two earlier motions to dismiss, the district court had warned the

plaintiff that her failure to comply with discovery orders could result in dismissal. See Univ.

Health Grp., 703 F.3d at 956 (holding that the court below gave proper notice when, in denying

an earlier motion to dismiss, it stated that dismissal at that stage would be improper because it

had not yet warned the plaintiff that dismissal could result from continued dilatory tactics); see

also Carpenter, 723 F.3d at 709 (noting that the court’s two prior warnings to the plaintiff that

his failure to comply with the local rules could result in sanctions weighed in favor of dismissal).

       With regard to the fourth factor, the district court also ordered less drastic sanctions when

it prohibited Barron from calling experts at trial and from utilizing any documents that had not

yet been produced to the defendants by October 9, 2013, as well as when it twice imposed

monetary sanctions, which Barron never paid. Cf. id. at 709–10 (explaining that, although there

was good cause to impose sanctions, the district court should have imposed a lesser sanction

before resorting to dismissal); see also Wu v. T.W. Wang, Inc., 420 F.3d 641, 644–45 (6th Cir.



                                                -9-
Case No. 14-1922, Barron v. University of Michigan, et al.


2005) (finding that the district court did not warn the parties that failure to respond timely to the

order to show cause could result in dismissal, and that the court did not consider alternative

sanctions).

        Barron further argues that dismissal was inappropriate because, due to her modest salary

as a patient technician, she did not have the ability to pay the assessed sanctions. Barron’s only

support for this argument is a case where we held that dismissal is an abuse of discretion if the

dismissed party “does not have the ability to comply with the request.” Beil v. Lakewood Eng’g

and Mfg. Co., 15 F.3d 546, 552 (6th Cir. 1994). But Beil concerned a discovery order for a piece

of physical evidence that was not in the plaintiff’s possession because it no longer existed, and

thus the case has no bearing on the situation here. Moreover, “[t]he dismissed party has the

burden of proving that it could not comply with the discovery request.” Id. Barron did not meet

this burden because she did not argue before the district court that she could not pay the

sanctions, and her counsel did not object to the court-imposed deadlines for the sanctions.

Moreover, five months passed between the initial order for $6,884.00 in sanctions and Barron’s

filing of the motion for relief from the sanctions. Barron did not pay even a portion of the fees

during that time period or attempt to request a payment plan to do so. Because all four factors

weigh in favor of dismissal and Barron has not shown an inability to comply with any court

orders, the district court did not abuse its discretion here.

        B. Rule 60(b) Motion for Relief from Judgment

        We review the denial of a motion for relief from judgment under Federal Rule of Civil

Procedure 60(b) for abuse of discretion.         McCurry v. Adventist Health Sys./Sunbelt, Inc.,

298 F.3d 586, 592 (6th Cir. 2002).




                                                 - 10 -
Case No. 14-1922, Barron v. University of Michigan, et al.


       A district court may grant relief from a judgment or order based on “excusable neglect.”

Fed R. Civ. P. 60(b)(1). The district court denied Barron’s Rule 60(b) motion for relief from the

sanctions as moot because it dismissed her suit. In the alternative, the district court also found

that the motion was untimely and that Barron was not entitled to relief because she could not

demonstrate excusable neglect.

       “In determining whether relief is appropriate under Rule 60(b)(1), courts consider three

factors: (1) culpability—that is, whether the neglect was excusable; (2) any prejudice to the

opposing party; and (3) whether the party holds a meritorious underlying claim or defense.”

Yeschick v. Mineta, 675 F.3d 622, 628 (6th Cir. 2012) (internal quotation marks omitted). “A

party seeking relief must first demonstrate a lack of culpability before the court examines the

remaining two factors.”     Id. at 628–29 (internal quotation marks omitted).        Barron cannot

demonstrate a lack of culpability and thus the district court did not abuse its discretion in denying

her Rule 60(b) motion. Barron argues that her counsel’s conduct was inexcusable but hers was

not. But we have held that “a determination of excusable neglect does not turn solely on whether

the client has done all that he reasonably could do to ensure compliance with a deadline; the

performance of the client’s attorney must also be taken into account.” Reyes, 307 F.3d at 456

(internal quotation marks omitted) (emphasis in original). “[T]he case law consistently teaches

that out-and-out lawyer blunders—the type of action or inaction that leads to successful

malpractice suits by the injured client—do not qualify as ‘mistake’ or ‘excusable neglect’ within

the meaning of Rule 60(b)(1).” McCurry, 298 F.3d at 595 (internal quotation marks and brackets

omitted). Moreover, Barron herself was aware of the sanction awards and the district court’s

orders compelling discovery, yet she took no action to produce the documents or to pay even a

portion of the sanctions. The Rule 60(b) motion was properly denied.



                                               - 11 -
Case No. 14-1922, Barron v. University of Michigan, et al.


                                      III.   CONCLUSION

       We affirm the judgment of the district court.




                                              - 12 -